EXHIBIT 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying Quarterly Report on Form 10-Q of So Act Network, Inc. for the period ending September 30, 2010, I, Novaira Haider , Chief Executive Officer of Resume In Minutes, Inc. hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such Quarterly Report of Form 10-Q for the period ending September 30, 2010, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-Q for the period ended September 30, 2010, fairly represents in all material respects, the financial condition and results of operations of Resume In Minutes, Inc. Date: November 15, 2010 By: /s/ Novaira Haider Novaira Haider Chief Executive Officer, Chief Financial Officer (Principal Accounting Officer) Director
